HOUSTON, Justice
(dissenting).
An assistant district attorney cannot, by inadvertence, undermine the legislature’s authority to establish sentencing ranges. The defendant has shown no detrimental reliance on the plea agreement and no prejudice that would result from its rescission; therefore, I cannot agree with the majority that the failure to enforce the agreement would violate the defendant’s due process rights. Then Presiding Judge Bowen wrote in the opinion of the Court of Criminal Appeals: “In any further prosecution of [the defendant], the State may not use any admissions obtained from or volunteered by [the defendant] in connection with the plea agreement or the acceptance of her guilty plea.” State v. Ackerman, 669 So.2d 202 (Ala.Crim.App.1994). By that ruling of the Court of Criminal Appeals, the defendant would receive all the process she is due. I would affirm the judgment of the Court of Criminal Appeals.
MADDOX, J., concurs.